Citation Nr: 1109857	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-15 775	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1968 to December 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Boston, Massachusetts.  The case is currently under the jurisdiction of the RO in St. Petersburg, Florida.

The case was previously before the Board in January 2008 and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans Law Judge at the Boston RO in September 2007.  A transcript of that hearing is associated with the claims file.  

In January 2006, the Veteran filed a claim for service connection for right ear hearing loss, which was denied by rating decision in August 2006.  VA correspondence notifying the Veteran of this decision was sent to an address in Massachusetts when the Veteran resided in Florida.  That letter was not returned as undeliverable.  The Veteran did not file a notice of disagreement; however, during his September 2007 Board hearing, he indicated that he continued to seek service connection for right ear hearing loss and that he did not understand why his claim was denied.  The Board does not have jurisdiction over this matter; therefore, it is referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left ear hearing loss disability has been manifested by no worse than Level I hearing loss.

CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

In a May 2005 letter, the RO stated that to establish entitlement to an increased evaluation for his service-connected left ear hearing loss, the evidence must show that his condition "ha[d] gotten worse."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The October 2005 rating decision explained the criteria for the next higher disability rating available for hearing loss under the applicable diagnostic code.  The April 2006 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected left ear hearing loss, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating for Left Ear Hearing Loss

The Veteran is seeking an increased rating for service-connected left ear hearing loss, currently rated at a noncompensable level.  Service connection was granted effective November 1976, and a noncompensable rating has been continuously in effect since then.  The Veteran contends that his hearing has worsened.  Specifically, he reports that he cannot understand speech in background noise or unless the speaker is facing him.  Although he has hearing aids, he states that he is unable to wear them because they cause pain.  The Veteran has submitted a June 2005 letter from a friend who reports that the Veteran has extreme difficulty discerning speech from television or over the telephone.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a designation of I.  38 C.F.R. § 4.85(f).  

38 C.F.R. § 4.86(a) and (b),which pertain to cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, are not applicable in this appeal.

The Veteran underwent a VA audiological evaluation in July 2005, in which he reported a decrease in hearing since his last audiological evaluation in 1998.  He had the greatest difficulty hearing television and understanding speech.  The following audiological data were recorded:


HERTZ

1000
2000
3000
4000
Average
LEFT
20
40
55
55
43

Speech audiometry revealed speech recognition ability of 94 percent.  These audiologic results produce a numeric designation of "I" for the left ear.  Service connection is not in effect for the right ear, and therefore a designation of "I" is assigned for the right ear.  38 C.F.R. § 4.85(f).  When these numeric designations are applied to the rating criteria, the result is a noncompensable rating.  38 C.F.R. § 4.85.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in January 2011, in which mild to moderately severe bilateral sensorineural hearing loss was diagnosed.  The examiner stated that the condition had no significant effect on the Veteran's occupation.  On examination, pure tone thresholds were as follows:



HERTZ

1000
2000
3000
4000
Average
LEFT
10
50
60
60
45

Speech recognition ability was 94 percent in the left ear.  These audiologic results produce a numeric designation of "I" for the left ear, which results in a noncompensable rating.  38 C.F.R. § 4.85.  

Based on the foregoing evidence, the Veteran's left ear hearing loss has not  warranted a compensable evaluation at any time during the rating period on appeal.  The Board has considered whether the Veteran may be entitled to a higher rating under 38 C.F.R. § 4.86(a), which rates exceptional patterns of hearing loss; however, the Veteran's hearing loss does not meet the criteria for that rating code.  Accordingly, a compensable disability rating for right ear hearing loss is denied.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims held that VA audiological examinations must include a discussion of the functional impact of a veteran's hearing disability.  At the July 2005 examination, the Veteran reported that his situations of greatest difficulty were hearing television and understanding speech.  In a statement accompanying his May 2006 Substantive Appeal, he reported that he had difficulty in his job as a truck driver because his hearing aids amplified the engine noise.  However, in a March 2008 written statement, he stated that he no longer works due to a knee disability.  The VA examiner who evaluated his hearing in January 2011 noted that the Veteran's left ear hearing loss disability has no effect on his occupational activities.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  38 C.F.R. § 3.321.  The Board finds that functional impairment been appropriately considered, but the overall evidence fails to support assignment of a compensable evaluation.  Accordingly, the claim is denied.

ORDER

A compensable disability rating for left ear hearing loss is denied. 





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


